Citation Nr: 0612365	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinnitus.

3.  Entitlement to an increased rating for a left knee 
disability, rated in combination as 30 percent disabling, for 
the period prior to knee replacement surgery on January 27, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a 20 percent 
evaluation for recurrent subluxation or lateral instability 
of the left knee under Diagnostic Code 5257.  The appeal also 
concerns a December 2004 rating, which determined that new 
and material evidence had not been submitted to warrant 
reopening claims of entitlement to service connection for 
bilateral hearing loss and tinnitus. 

The left knee claim was previously before the Board in 
September 1999, at which time it was remanded to afford due 
process.  A separate 10 percent rating was assigned for 
limitation of flexion due to arthritis, pursuant to 
Diagnostic Code 5003-5261.  Considering that assigned rating 
together with the rating for instability, a combined 30 
percent evaluation for the veteran's left knee resulted.  The 
case was again before the Board in August 2001, at which time 
it was remanded to afford due process and for other 
development.  The requested development having been 
accomplished to some extent, the case is once again before 
the Board for appellate consideration of the increased rating 
issue on appeal. 

The record reflects that the veteran previously provided 
testimony at a Board hearing in May 2001.  However, the Board 
Member (now Veterans Law Judge, Board of Veterans' Appeals) 
who conducted that hearing is no longer employed at the 
Board.  Although the veteran was offered the opportunity for 
another hearing, he declined and requested that the case be 
considered on the record.

The veteran was afforded a left knee replacement in January 
2004, and this disability was then temporarily rated at a 100 
percent level pursuant to 38 C.F.R. § 4.30 and then, for a 
one year period beginning March 1, 2004, rated at a 100 
percent level in accordance with Diagnostic Code 5055 (knee 
replacement).  Effective March 1, 2005, the rating was 
reduced to a schedular level of 30 percent.  In a statement 
of July 2005 the service representative expressly limited the 
issue on appeal to an increased evaluation for left knee 
disability during the period prior to the replacement 
surgery, and the RO recharacterized the issue accordingly in 
the March 2005 supplemental statement of the case.  However, 
the Informal Hearing Presentation dated in April 2006 implies 
that the disability has worsened, which suggests a broader 
and more current time frame.  The RO should obtain 
clarification as to that assertion and take appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of points raised in the Informal Hearing 
Presentation from the veteran's representative and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay a final decision.

The Veterans Claims Assistance Act of 2000 was enacted prior 
to the Board's August 2001 remand.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances, which the RO was 
directed to provide to this veteran.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.

Entitlement to service connection for bilateral hearing loss 
had previously been denied by a decision of the Board in 
September 1999, and entitlement to service connection for 
tinnitus had previously been denied by a final rating action 
in April 1996.  (Although an appeal to the Board had been 
perfected as to the April 1996 adverse determination vis-à-
vis tinnitus, the veteran withdrew his appeal at a hearing in 
May 2001).  The veteran contends that new and material 
evidence has been submitted to reopen the claims for 
bilateral hearing loss and for tinnitus.  

In June 2004, the RO sent him a 38 U.S.C.A. § 5103(a) notice 
letter related to those claims, which unfortunately did not 
adequately inform him of the basis for the prior denials of 
his claims.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006) (in a claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are 
potentially involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

The Board observes that the RO also provided a VCAA notice 
letter on March 8, 2002 pertaining to the veteran's increased 
rating claim for the left knee.  However, the notice provided 
in that regard is also inadequate, for example, with respect 
to notice to the claimant of information and evidence 
necessary to substantiate the increased rating claim as well 
as with respect to notice of the respective obligations of 
the VA and the claimant.  See also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly corrective 
action is required.

The Informal Hearing Presentation also avers that a scars 
examination was not conducted as Ordered by the Board in 
August 2001.  Although careful examination of the claims file 
reveals reference to scars on the left leg on a June 7, 2002 
VA examination and on a June 7, 2004 VA outpatient treatment 
record, the Board considers those casual references 
inadequate to comply with the Board's prior direction.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Thus, 
another examination should be scheduled.  In this regard, the 
Board is aware that there is a possibility that these scars 
cannot be fully evaluated or described by the examiner in 
light of the left knee replacement surgery he had in January 
2004.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
corrective VCAA notice(s) concerning 
claims to reopen and concerning the 
increased rating claim on appeal in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and 38 
C.F.R. § 3.159(b).  

The letter, in the context of a claim to 
reopen, must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection, Kent, supra., and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

The letter(s), both in the context of the 
claims to reopen and in the context of 
the increased rating claim, should notify 
the veteran of: (1) the evidence that is 
needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO's letter(s) 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  All up-to-date pertinent VA treatment 
records should be obtained and 
incorporated into the claims file.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of any scar residuals pertaining 
to his service connected left knee as 
distinguishable from those scars 
associated with knee replacement surgery 
on January 27, 2004.  If such cannot be 
distinguished, the examiner should so 
state.  All clinical findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review prior to preparation of the 
examination report.

4.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
are not granted, the claim should be 
readjudicated and appellant and his 
representative should be additionally 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and to afford due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





